Citation Nr: 0624894	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" based on a finding of permanent incapacity for 
self-support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which found that permanent 
incapacity for self-support was not established for the 
veteran's son.  

In a December 2004 letter, the veteran appeared to raise a 
claim of entitlement to vocational rehabilitation.  In an 
August 2005 letter, the veteran appeared to raise of claim of 
entitlement to Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits.  It does 
not appear that either of these issues have been adjudicated, 
and are referred to the RO for appropriate action.  


FINDING OF FACT

On June 15, 2006, prior to the promulgation of a decision in 
the appeal, the veteran submitted to the Board a letter 
requesting withdrawal of the claim for entitlement to 
recognition of his son as a "child" based on a finding of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the June 2006 letter, the veteran withdrew his claim of 
entitlement to recognition of his son as a "child" based on 
a finding of permanent incapacity for self-support prior to 
attaining the age of 18 years.  As the veteran has withdrawn 
his current appeal, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The claim of entitlement to recognition of the veteran's son 
as a "child" based on a finding of permanent incapacity for 
self-support prior to attaining the age of 18 years is 
dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


